Vinje, C. J.
The defendant was called for adverse examination under the statute and admitted that he signed the contract sued upon, so his testimony disposes of the general denial of the answer in so far as it denies execution of the contract.
There is some uncertainty as to the exact date delivery of the flour was tendered, and defendant’s counsel make a point upon it by claiming the date of tendered delivery was Noyember 1, 1920, and the flour was not resold till November 18, 1920, therefore there was an unreasonable delay and defendant should not be charged with the difference between the contract price and the market .price on November 18th, but between the contract price and the market price the day he refused to receive the flour, or November 1st, and there is no evidence as to the market price of flour on that date. There are two answers to this contention. Defendant testified in the trial court on February 11, 1921, and then stated that delivery was tendered about two months ago. It was before January 1, 1921. So the date of the tendered delivery cannot be fixed as of November 1st. All the evidence shows is that it was some time in November before the 18th, when it was resold. Plaintiff’s evidence showed that it was necessary to keep the flour in a warehouse some time before it could be resold and hence the charge of $4 for storage. Plaintiff was only charged with the exercise of reasonable diligence in effecting a resale. It is not shown that such diligence was not exercised. But the contract set out in the statement of facts shows that the seller had six months within which to make a resale if the buyer refused to receive the flour and charge the loss in price, and the accrued carrying and selling charges, up *490to the buyer. Here the flour was at best kept only a part of a month.
It is further contended that the contract gave the buyer the option to refuse any flour whose delivery was tendered before January 1, 1921. The trial court held the option was with the seller to tender delivery at any time between the date of the contract and January 1, 1921. It does not under the evidence become necessary to determine the question as to who had the option to deliver or receive, because the defendant refused to receive the flour, because he had no contract for any flour and not because it was prematurely delivered. He denied the existence of a valid contract and' refused delivery on that ground — not on the ground that the flour was not due then. He breached the contract completely, claiming there was none. So plaintiff was under no obligation to tender delivery later. The rights of the parties became fixed upon its breach. Defendant declared he had no contract with plaintiff and stood upon that ground — not upon the ground of a premature delivery. In this he was wrong and must suffer the consequences provided for in the contract.
By the Court. — Judgment affirmed.